                         Case 3:19-cr-00276-VLB Document 207 Filed 02/27/20 Page 1 of 1

    Local AO 246B (Rev_ 5/2017) Order for a Presentcncc Invcstigation and Report


                                          UNITED STATES DISTRICT C OURT                                                -CT-t·JE\\I_HAI..JEN

                                                                           for the
                                                                  District of Connecticut

                United States of America
                                                                                   )
                                   v.                                              )
                                                                                         Case No.       3: 19-cr-276-VLB-11
                                                                                   )
                      Orlando Martinez
                                                                                   )
                            Defendant                                              )

                              ORDER FOR A PRESENTENCE INVESTIGATION AND REPORT

     This defendant having been found guilty of one or more offenses against the United States, the
>robation office is ordered to conduct an investigation and prepare a (check one) [ZI standard report
D modified report, to be used by this court in sentencing.
r IS FURTHER ORDERED                     that:

0  At least 42 days before sentencing or lZ) by                                        5/7/2020     , the initial presentence report shall be
disclosed to counsel.



D   Within 14 days after receiving the report or lZ) by                                     5/21/2020      , the counsel shall submit to the
probation office any objections in writing, or a statement that there are no objections.

D  No later than 10 days after the deadline for counsel's objections or lZ)  5/31/2020
the probation officer shall submit the final presentence report and any addenda to the court and
disclose the revised presentence report to the defendant and counsel for the defendant and the
government.

    Defendant's Sentencing Memorandum Date:                                                6/4/2020

    Government's Sentencing Memorandum Date:                                                6/11/2020
    Reply Date:                  6/14/2020

              The sentencing date (check one)                             [ZI is set for          6/18/20 at 2:00 pm

                                                                          D        will be set at a later date.

         Within 3 days, the probation officer and defense counsel will arrange for a mutually
    convenient date, time, and place for the presentence interview.



                                                                                             /s/ Sarah A. L. Merriam, USMJ
                      Feb 27, 2020                                                                  Judge's signature
    Date:
                                                                                             Sarah A. L. Merriam, U.S.M.J.
                                                                                                  Printed name and title
